McOLELLAN, O. J.
David Paradise is the father of defendants. He was introduced by them as a witness and testified to material facts in" their behalf. It was competent for the State to show, as going to his interest in the case and 'Credibility, that- he himself was *29implicated with his sons in the commission of the offense for which they were being tried. His statements to the witness Smith tended to prove such implication. They Avere relevant and material evidence in the case. It Ava>s proper for the State to prove the statements by David Paradise himself on cross-examination, and upon his denying that he had made them, it was entirely competent to prove them by Smith; the Lestimony of the latter going both to prove the substantive material fact that the statements Avere made and to contradict Paradise as a Avitness.
We haA'e considered the other points raised by the appellants on the record, and find no error in them; but as counsel do not discuss them in their brief, we deem it unnecessary to enter upon a discussion of them here.
Affirmed.